DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Howard et al (EP 286739)).
	Regarding claim 1, Howard discloses a transient voltage suppression (TVS) device (see figures 3-4) comprising:

an insulating plate (21) disposed on the first electrode (see col. 4, lines 39-41);
a first terminal lead (16) connected to the insulating plate; 
a second terminal lead (15) connected to the second electrode; and a thermal cutoff element (12) connecting the first terminal lead (16) to the first electrode, the thermal cutoff element configured to melt and break an electrical connection between the first terminal lead and the first electrode when a temperature of the TVS diode exceeds a predetermined safety temperature (e.g. see col. 2, lines 36-41, col. 4-5, lines 55-1).
Regarding claim 2, Howard discloses wherein the TVS diode (11) comprises a stack of silicon dies (see col. 3, lines 24-33).
Regarding claim 3, Howard discloses wherein the thermal cutoff element comprises a fuse element (12) that is configured to separate when the fuse element is subjected to a current exceeding a current rating of the fuse element (see col. 4, lines 25-29).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over  McLoughlin et al (USPN 2007/0285865) in view of Howard et al (EP 286739).
Regarding claim 1, McLoughlin discloses a transient voltage suppression (TVS) device (see figure 2) comprising:

an insulating plate (15) disposed on the first electrode (20) (see par. 0044);
a first terminal lead (16) connected to the insulating plate; 
a second terminal lead (10) connected to the second electrode; and 
a thermal cutoff element (12) connecting the first terminal lead (16) to the first electrode (20), the thermal cutoff element configured to melt and break an electrical connection between the first terminal lead and the first electrode when a temperature of the TVS device exceeds a predetermined safety temperature (e.g. see par. 0055, 0059).
McLoughlin does not explicitly disclose the TVS device as claimed.
Howard discloses a protection device comprises a TVS diode.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a TVS device of McLoughlin to incorporate a TVS diode as disclosed by Howard because a TVS diode is simple and cost effective manner and limits voltage very quickly.
Regarding claim 3, McLoughlin  discloses wherein the thermal cutoff element comprises a fuse element (12) that is configured to separate when the 
Regarding claim 4, McLoughlin  discloses wherein the thermal cutoff element further comprises low temperature joints bonding ends of the fuse element to the first terminal lead and the first electrode (by solders 17, see par. 0043).
Regarding claims 5, 6, McLoughlin discloses a quantity of non-conductive adhesive material (18) covering the thermal cutoff element (12, see figure 1b),  wherein the non-conductive adhesive material is hot melt (see par. 0043).
Regarding claim 7, McLoughlin discloses an electrically insulating outer coating (3, see figure 1) encapsulating the TVS device , the thermal cutoff element, and the non-conductive adhesive material.
Allowable Subject Matter
3.	Claims 8-19 allowed over prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:

A transient voltage suppression (TVS) device comprising: a detent element restricting movement of the TVS diode in a direction of the second terminal lead; and a spring element held in compression between a portion of the housing and the second terminal lead, the spring element biasing the second terminal lead away from the second electrode as recited in claim 14.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836